DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claims 11-12 are canceled.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-12 directed to an invention non-elected without traverse in the response filed 11 October 2021.  Accordingly, claims 11-12 have been cancelled.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:  The closest prior art to the instant claims is that of Okayama et al. (US 2013/0040821 – previously cited).  The difference between the instant claims and the prior art is the recited physical properties combined with other structural features of the claims.  The instant claims recite a hardness of the copper layer being 70 Hv or higher.  Applicant points to where Okayama requires a heating temperature of 400 ˚C or higher for use of stainless steel sheets bonded to copper (Paragraphs 70-72).  Table 1 of Okayama also exemplifies this heating as 500-900 ˚C.  Comparative examples 13-17 in Table 2 are heated at 700 ˚C and are evidenced as having Cu hardness values of 37.8-41.7.  Per MPEP 2112 (IV) “The fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic.” In re Rijckaert, 9 F.3d 1531, 1534, 28 USPQ2d 1955, 1957 (Fed. Cir. 1993).  As such, Okayama cannot be relied upon to meet the claimed invention and would not have been obvious to one of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 08 March 2022, with respect to 35 USC 103 in view of Okayama (US 2013/0040821) have been fully considered and are persuasive.  The rejection of claims 1-6, 8, and 10 has been withdrawn.  As outlined above, applicant persuasively argues that Okayama does not teach the claimed laminate combined with the physical features.
Applicant’s arguments, see remarks, filed 08 March 2021, with respect to claim objections have been fully considered and are persuasive.  The objection of claims 7 and 9 has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105. The examiner can normally be reached M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784